Citation Nr: 1616449	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  14-22 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for right shoulder arthritis, to include as due to shrapnel wound to the right shoulder.

2.  Entitlement to service connection for right thigh/femur arthritis, to include as due to shrapnel wound to the right thigh.

3.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial disability rating in excess of 0 percent for residuals of a shrapnel wound to the right foot.

5.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a shell fragment wound (SFW) to the right posterior thigh.

6.  Entitlement to an initial disability rating in excess of 0 percent for residuals of a shell fragment wound (SFW) of the right shoulder.  

7.  Entitlement to an increased disability rating in excess of 0 percent for residuals of hookworm with associated gastrointestinal complaints.  

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	James Fausone, Attorney


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had honorable active service from September 1967 to April 1969, which included a tour of duty in the Republic of Vietnam.  He is in receipt of the Purple Heart Medal and Combat Infantry Badge, among other military citations.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

On the June 2014 VA Form 9, the Veteran requested a Board hearing; however, in March 2015, the Veteran withdrew the hearing request.  38 C.F.R. § 20.704(e) (2015).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals of Veterans Claims (Court) held that a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is part of an initial or increased rating issue.  After review of the record, the Board finds that the issue of entitlement to a TDIU is part of the current appeal.  New and material evidence pertinent to the TDIU claim (i.e., tax statements pertaining to the Veteran's carpentry business) was received within one year of the December 2011 rating decision denying a TDIU, and the Veteran reported at the May 2012 VA PTSD examination that he had to close his carpentry business due to PTSD.  
The issue of entitlement to an increased rating in excess of 0 percent for residuals of hookworm with gastrointestinal complaints is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran sustained a SFW to the right shoulder during service.

2.  There was no right shoulder disease during service and chronic symptoms of right shoulder arthritis were not manifested during service.

3.  Symptoms of right shoulder arthritis have not been continuous since service separation, and right shoulder arthritis did not manifest to a compensable degree in the year following separation from service. 

4.  The right shoulder disability was manifested many years after service and is not causally or etiologically related to service.

5.  The Veteran does not have a current diagnosis of right thigh/femur arthritis.

6.  Painful cramping in the right thigh is a symptom of service-connected SFW residuals of the right thigh and is already contemplated in the 10 percent schedular rating for service-connected SFW residuals of the right thigh.

7.  For the entire initial rating period (from July 28, 2010), the PTSD symptoms have more nearly approximated total occupational impairment.

8.  Throughout the initial rating period (from July 28, 2010), the right foot disability was manifested by a very small metallic foreign body medial to the first metatarsal of 5 millimeters in size, and mild hallux deformity with bunion formation of the first digit with no other symptoms or functional impairment.  

9.  Throughout the rating period, the evidence shows a right shoulder disability manifested by occasional ache in the right shoulder with no limitation of motion, instability, dislocation, strength, neurovascular involvement, or loss of deep fascia, no loss of muscle substance or function, and no functional impairment.

10.  Throughout the rating period, the evidence shows a right thigh disability manifested by occasional dull ache, painful cramps including after prolonged maximum contraction of the right posterior thigh muscles under load, metallic foreign body measuring up to nine millimeters in the medial to distal femur, with good muscle tone and strength, and no neurological deficit in the right lower extremity.

11.  As a 100 percent ("total") schedular rating for PTSD will be awarded for the entire rating period from July 28, 2010 based on a finding of total occupational impairment, leaving no rating period where the schedular rating is "less than total," the issue of entitlement to a TDIU is rendered moot for the entire rating period.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disability are not met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

2.  As the Veteran does not have right thigh/femur arthritis, and has no disability manifested by painful cramping in the right thigh apart from the service-connected SFW residuals of the right posterior thigh, the criteria for service connection for right thigh/femur arthritis are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.14 (2015).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial rating of 100 percent for PTSD are met for the entire rating period from July 28, 2010, forward.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).  

4.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial rating of 10 percent, and no higher, for residuals of a shrapnel wound of the right foot are met for the entire rating period from July 28, 2010, forward.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.27, 4.31, 4.40, 4.45, 4.56, 4.59, 4.73, DC 5310 (2015).

5.  The criteria for an initial rating in excess of 10 percent for SFW residuals of the right posterior thigh are not met or approximated for any period.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.56, 4.73, DC 5313 (2015).

6.  The criteria for an initial rating in excess of 0 percent for SFW residuals of the right shoulder are not met or approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.56, 4.73, DC 5301 (2015).

7.  The question of whether the Veteran is entitled to an award of TDIU is rendered moot by the grant of a 100 percent schedular ("total") rating for PTSD, leaving no question of law or fact to decide regarding the TDIU issue.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 4.14, 4.16 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

The Board notes that a claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999).  A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994).  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Collectively, in the September 2010 and September 2011 notice letters sent prior to the initial denial of the service connection and TDIU claims, the RO advised the Veteran of what the evidence must show to establish entitlement to the benefits sought, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further informed the Veteran how VA determines the disability rating and effective date once the benefits were established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

The Veteran is challenging the initial disability ratings assigned after the grant of service connection for PTSD, right foot shrapnel wound residuals, and SFW residuals of the right shoulder and right posterior thigh.  The Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Furthermore, under 38 C.F.R. § 3.159(b)(3)(i), there is no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.  For these reasons, the Board finds that no further notice, beyond that afforded in the context of the claim for service connection, is needed under the VCAA. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted. 

The RO provided the Veteran with VA examinations in October 2010 and May 2012.  The collective examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeals.  The VA examiner considered an accurate history of the claimed disabilities as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life, and performed a thorough examination; therefore, the VA examiners had adequate facts and data regarding the history and condition of the claimed disabilities when providing the medical opinion.  For these reasons, the Board finds that the collective examination reports are adequate, and no further examination or medical opinion is warranted.  

In December 2015 correspondence, the attorney argued that the October 2010 and May 2012 VA examinations for PTSD were both "old" and asked that the Veteran be provided with a new VA examination to assess the current severity of PTSD; however, there is no evidence of worsening of PTSD since the October 2012 VA examination.  Neither the attorney nor the Veteran point to any statement or report of symptoms by the Veteran or any medical or other evidence of record that suggests worsening of PTSD since the most recent VA examination.  As there is no evidence of a material change in condition since the last VA examination, a remand for another VA examination is not warranted, and is not required by the VCAA.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); VAOPGCPREC 11-95 (interpreting that a new examination is appropriate when there is an assertion of an increase in severity since the last examination). 

Also, in December 2015 correspondence, the attorney argued that the VA examinations were inadequate with respect to the claimed right femur/thigh arthritis because there was no examination of all joints surrounding the thigh performed to determine whether arthritis may be present; however, the evidence shows SFW wound to the right posterior thigh during service, and the Veteran has reported current symptoms of painful cramps in the right posterior thigh.  Because the Veteran is competent to report symptoms, as well as the location of the symptoms, and has specifically alleged that the symptoms are attributable to a diagnosis of arthritis in the right thigh/femur rather than the already service-connected SFW residuals to the right posterior thigh (Muscle Group XIII impairment affecting function of the hip and knee joints), examination of other joints to determine whether arthritis is present is not warranted where there is no arthritis in the right thigh/femur demonstrated and the reported symptoms of painful cramping are shown to be attributable to the service-connected right thigh muscle disability.    

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with right shoulder arthritis.  Arthritis is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable to the service connection appeal for right shoulder arthritis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Because there is no right thigh/femur arthritis and no disability manifested by painful cramping in the right thigh apart from the service-connected SFW residuals of the right thigh, the presumptive service connection provisions under 38 C.F.R. 
§ 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable to that service connection appeal.  Walker, 708 F.3d 1331.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  	

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.


Service Connection Analysis for Right Shoulder Arthritis

The Veteran contends that the currently diagnosed right shoulder arthritis is related to the shell fragment wound to the right shoulder sustained during service.  He seeks service connection on this basis.   

After review of all the lay and medical evidence, the Board finds that a right shoulder injury was sustained during service.  Service treatment records, which are complete, show treatment for a shell fragment wound to the right shoulder from July 1968 to August 1968.  

The weight of the evidence is against a finding of right shoulder disease or chronic symptoms of right shoulder arthritis during service.  At the April 1969 service separation examination, the upper extremities and the musculoskeletal system were clinically evaluated as normal.  Also, on the April 1969 service separation report of medical history, the Veteran answered "No" when asked if he then had or had ever had painful or "trick" shoulder, arthritis or rheumatism, or a bone, joint, or other deformity.   

Because the service treatment records are complete, show treatment for the right shoulder injury from July 1968 to August 1968 without any further complaints or treatment for the right shoulder, the upper extremities were clinically evaluated at the April 1969 service separation examination and determined to be normal, and the Veteran reported treatment for a shrapnel wound to the leg while simultaneously denying any arthritis or shoulder pain on the April 1969 service separation report of medical history, the Board finds that right shoulder disease and right shoulder arthritis are conditions that would have ordinarily been recorded during service had they occurred; therefore, the lay and medical evidence generated contemporaneous to service, which shows no right shoulder disease, and no chronic symptoms of right shoulder arthritis during service, is likely to reflect accurately the Veteran's physical condition, so is of significant probative value and provides evidence against a finding of right shoulder disease, or chronic symptoms of right shoulder arthritis during service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  As the weight of the evidence demonstrates no right shoulder disease, or "chronic" symptoms of right shoulder arthritis during service, the criteria for presumptive service connection under 
38 C.F.R. § 3.303(b) based on "chronic" symptoms in service are not met.   

The weight of the evidence is against a finding of continuous symptoms of right shoulder arthritis since service, to include to a compensable degree within the first post-service year.  When hospitalized for gastrointestinal problems in January 1970 (i.e., less than a year after service separation), the Veteran reported a past medical history that included shrapnel injury to the right shoulder during service, reported during systems review that he was in "perfect health" other than episodes of pain in the stomach and diarrhea, and the physical examination of the upper extremities was normal.  See January 1970 private hospitalization record.  These statements, which were made for treatment purposes and are particularly trustworthy because an individual has incentive to report accurately current and past symptomatology in order to receive proper care, are highly probative.  Thus, the post-service lay and medical evidence within one year of service separation shows no right shoulder symptoms and provides evidence against a finding of continuous right shoulder symptoms since service or symptoms of right shoulder arthritis manifested to a compensable degree within one year of service separation.  

The earliest evidence of right shoulder arthritis is dated in 2010, approximately 
41 years after service separation.  See July 2010 VA radiology report (noting mild degenerative changes at the shoulder).  The gap of approximately four decades between service and the onset of right shoulder symptoms is one factor that tends to weigh against a finding of continuous symptoms of right shoulder arthritis after service separation considered with other facts in this case that include denial of symptoms at service separation considered with other factors in this case that include denial of symptoms at service separation, a negative service separation examination, and a history given for treatment purposes in 1970 denying right shoulder arthritis symptoms.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and evidence of a claimed disability is one factor to consider as evidence against a claim of service connection).  As the weight of the evidence demonstrates no "continuous" symptoms of right shoulder arthritis since service, including to a compensable degree within the first post-service year, the criteria are not met under 38 C.F.R. § 3.303(b) for presumptive service connection based on "continuous" symptoms of arthritis and the criteria for arthritis manifested to a degree of ten percent within one year of service separation. 
38 C.F.R. §§ 3.307, 3.309.

The weight of the evidence is against a finding that right shoulder arthritis, which was manifested many years after service separation, is otherwise causally or etiologically related to service to warrant service connection on a direct basis.  After review of the record and interview and examination of the Veteran, the October 2010 VA examiner diagnosed mild degenerative arthritis of the right shoulder with no residual deficit and opined that the diagnosis was not related to service.  In support of the medical opinion, the October 2010 VA examiner reasoned that the upper extremities and musculoskeletal system were normal at service separation, that the Veteran received no treatment for the shoulder for 41 years after service separation, and that arthritis was a normal part of the aging process. 

The October 2010 VA examiner had adequate facts and data on which to base the medical opinion and provided a sound rationale for the medical opinion; therefore, the October 2010 VA medical opinion is of significant probative value.  There is no competent medical opinion to the contrary of record.

The medical article submitted by the Veteran pertaining to post-traumatic arthritis has been considered.  The medical article reads that post-traumatic arthritis could be caused by any kind of physical injury, to include military injury, and symptoms of post-traumatic arthritis include joint pain, swelling, fluid accumulation in the joint, and decreased tolerance for activities that stress the joint.  The medical article also notes that a diagnosis of post-traumatic arthritis is made by a medical professional after considering the history of injury and medical history, physical examination, the results of imaging studies, and, in some cases, blood tests.  

In this case, the October 2010 VA examiner considered the history of right shoulder injury and x-ray findings pertaining to the right shoulder, and performed thorough physical examination of the Veteran when opining that the right shoulder arthritis was not related to the in-service right shoulder injury.  The October 2010 VA examiner indicated that the Veteran's right shoulder arthritis was consistent with the aging process.  Because the medical article specifically reads that the diagnosis of post-traumatic arthritis was made by a medical professional after considering the medical history and clinical findings for a particular patient, the Board finds that the negative October 2010 VA medical opinion, which considered such evidence of history and clinical findings and is the only competent medical opinion of record, is of greater probative value than the generic medical article that suggests multiple possible etiologies and does not take into account the findings and specific facts presented in this Veteran's case.

Although the Veteran has asserted that the current right shoulder disability is causally related to service, he is a lay person and, under the specific facts of this case, does not have the requisite medical expertise to be able to diagnose the right shoulder arthritis or render a competent medical opinion regarding its cause where the facts in this case show a right shoulder injury with no in-service right shoulder disease, and no chronic right shoulder arthritis symptoms manifested in service or for many years after service.  Arthritis is complex and involves unseen systems processes and disease processes.  Only some arthritis symptoms such as pain and stiffness are observable by the five senses of a lay person.  Arthritis includes various possible etiologies, only one of which involves trauma to a joint, and is diagnosable only by X-ray or similar specific specialized clinical testing; therefore, under the facts presented in this case, the Veteran is not competent to diagnose right shoulder arthritis or to opine as to its etiology, where in this case there is an absence of in-service right shoulder joint disease or symptoms, the right shoulder arthritis symptoms began many years after service, and determining the etiology of right shoulder arthritis would require differentiating between arthritis due to age from arthritis due to trauma.

Thus, while the Veteran is competent to relate symptoms of right shoulder pain that he experienced at any time, he is not competent to opine on whether there is a link between the right shoulder arthritis, symptoms of which were manifested many years after service separation, and active service because such diagnosis and nexus require specific medical knowledge and training.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Kahana, 24 Vet. App. at 438 (holding that ACL injury is "medically complex" for lay diagnosis); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).  

For these reasons, the Veteran's purported opinion that the current right shoulder arthritis is the result of service is of no probative value.  Thus, in consideration of the foregoing, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against service connection for right shoulder arthritis; therefore, the appeal must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection Analysis for Right Thigh/Femur Arthritis

The Veteran contends that, in addition to the service-connected SFW residuals for the right posterior thigh causing impairment to Muscle Group XIII (for the pelvic girdle and thigh), he has right thigh/femur arthritis manifested by painful cramping in the right thigh related to service.  He seeks service connection on this basis.   

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding a diagnosis of right thigh/femur arthritis during or since service, to include as a residual of the SFW to the right posterior thigh sustained in May 1968 (i.e., during service).  The service treatment records, as well as post-service treatment records, are absent of report, diagnosis, or treatment for right thigh/femur arthritis.  After review of the record and examination and interview of the Veteran, the October 2010 VA examiner opined that there was no clinical or radiological evidence of arthritis of the right femur.  Because the October 2010 VA examiner had adequate facts and data when rendering the medical opinion, and provided sound rationale for the medical opinion, it is of significant probative value.  There is no competent medical opinion to the contrary of record.  

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing the disability could arise at any time during the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (recognizing disabilities that occur immediately prior to filing of a claim).  Because the weight of the evidence shows no diagnosis of right thigh/femur arthritis during or immediately prior to the claims process, the weight of the evidence is against service connection for right thigh/femur arthritis, and the appeal must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

The service-connected SFW residuals of the right posterior thigh is rated at 10 percent from May 1, 1969, under the criteria found at 38 C.F.R. § 4.73, DC 5313.  In determining that a 10 percent rating was warranted for moderate impairment of Muscle Group XIII, the RO considered the history and complaints related to the SFW injury of the right thigh, as well as the October 2010 VA examination findings.  The reported symptom of painful cramping in the right thigh is closely analogous to lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles, and loss of power or lowered threshold of fatigue when compared to the sound side, and is considered part of moderate impairment of Muscle Group XIII.  See also May 2015 VA medical examination report (noting that the Veteran developed a cramp in the right thigh after prolonged maximal contraction of the right posterior thigh muscle under load). 

Because the symptom of painful cramping in the right thigh is encompassed by the broader symptom of loss of power or lowered threshold of fatigue related to the service-connected SFW residuals of the right thigh and is already contemplated in the current 10 percent schedular rating under DC 5313 for moderate impairment to Muscle Group XIII, and because there is no other diagnosed disability based on the symptom of painful cramping, including no diagnosis of arthritis of the right thigh/femur, service-connected compensation benefits for the same symptom (i.e., painful cramping) is precluded.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition).  The evidence does not show that the Veteran suffers from any disability apart from the service-connected SFW residuals of the right posterior thigh to which the symptom of painful cramping has been attributed.  There is no diagnosis of arthritis of the right femur/thigh.  For these reasons, the Board finds that the preponderance of the evidence is against service connection for right thigh/femur arthritis; therefore, the appeal must be denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

Disability Rating Legal Criteria

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment. The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Court has held that the provisions of 38 C.F.R. § 4.59 have bearing even with respect to joint disorders that do not involve arthritis.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court determined that the above regulation provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts.  

Disabilities resulting from muscle injuries are classified as slight, moderate, moderately severe, and severe.  38 C.F.R. § 4.56(d).  "Slight" muscle disability contemplates a simple wound of muscle without debridement or infection; service department record of superficial wound with brief treatment and return to duty, healing with good functional results, no cardinal signs or symptoms of muscle disability; and minimal scarring without evidence of fascial defect, atrophy, or impaired tonus, or impairment of function or metallic fragments retained in muscle tissue. 

"Moderate" muscle disability contemplates a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection; service department record or other evidence of in-service treatment for the wound with record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles; entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.

"Moderately severe" muscle disability contemplates a through and through or deep penetrating wound by a small high velocity missile, or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring; a service department record or other evidence showing hospitalization for a prolonged period for the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability; and, if present, evidence of inability to keep up with work requirements.  Objectively, there are entrance and (if present) exit scars indicating track of missile through one or more muscle groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscle compared with the sound side; and tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment.  
38 C.F.R. § 4.56(d)(3).

"Severe" muscle disability contemplates a through and through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding, and scarring; a service department record or other evidence showing hospitalization for a prolonged period for treatment of the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries; and, if present, evidence of inability to keep up with work requirements.  Objectively, there are ragged, depressed, and adherent scars indicating wide damage to muscle groups in the missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; muscles swell and harden abnormally in contraction; and tests of strength, endurance, or coordinated movements indicate severe impairment of function when compared with the uninjured side.  Id. 

If present, the following are also signs of 'severe' muscle disability: (a) x-ray evidence of minute, multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (b) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (c) diminished muscle excitability to pulsed electrical current in electro-diagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; (f) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (g) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lower threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  
38 C.F.R. § 4.56(c).

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. 
§§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

Initial Rating Analysis for PTSD

For the entire initial rating period (i.e., from July 28, 2010), PTSD has been rated at 50 percent under the criteria at 38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula for Mental Disorders, a 50 percent rating is prescribed when there is evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

A 70 percent rating is provided when there is evidence that the psychiatric disability more closely approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating requires evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The Global Assessment of Functioning (GAF) scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting the Diagnostic and Statistical Manual of Mental Disorders at 32 (4th ed. 1994)).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

With regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  The use of the phrase "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list and are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) determined that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  Thus, the demonstrated symptomatology is the primary focus when deciding entitlement to a given disability rating and a veteran may be entitled to a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id.  

After review of all the lay and medical evidence of record, the Board finds that the evidence is at least in equipoise on the question of whether the disability picture for PTSD closely approximates total occupational impairment due to PTSD symptoms so that the criteria for a 100 percent rating under DC 9411 are met for the entire rating period.  Throughout the rating period, PTSD was manifested by symptoms of chronic sleep impairment (i.e., insomnia), panic attacks more than once a week (i.e., panic attacks two to three times a week), blunted or flattened affect at times, disturbances of motivation and mood (i.e., mood lability with anxious and dysphoric mood), impairment of short and long-term memory, difficulty in establishing and maintaining effective work and social relationships (i.e., severe social avoidance), difficulty in adapting to stressful circumstances (i.e., transient suicidal ideation at times without intent or plan, obsessional rituals which interfere with routine activities (i.e., compulsive checking behavior), impaired impulse control (with intermittent episodes of anger and at least one violent incident of road rage requiring six months of anger management counseling), and persistent paranoid delusions.  See August 2010 private psychological examination report; October 2010 and May 2012 VA PTSD examination reports.  The PTSD symptom of persistent delusions is specifically contemplated in the 100 percent schedular rating criteria under the General Rating Formula for Mental Disorders.

The evidence also shows that, during the rating period, the Veteran lost approximately six months from work as a self-employed carpenter (building custom closet systems) due to PTSD symptoms of decreased concentration, inappropriate behavior, increased absenteeism, memory loss, and poor social interaction.  See October 2010 VA examination report.  The Veteran later closed the business during the rating period due to increased PTSD symptoms of mood lability, irritability, and social impairment.  See May 2012 VA PTSD examination report.  This evidence is commensurate with a finding of total occupational impairment due to PTSD.   

During the rating period, the evidence shows that the Veteran was married to his second wife and has good relationships with his wife, her adult children and grandchildren, and his siblings; however, he has severe social avoidance, having only a few friends and avoiding social gatherings.  He also went into business for himself to avoid having to work with people, and closed the business during the rating period when he had increased problems interacting with customers and began crying in front of people.  This evidence shows significant social impairment.   

Thus, the PTSD symptoms of chronic sleep impairment, panic attacks more than once a week, flattened affect, disturbances of motivation and mood, impairment of short and long-term memory, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, transient suicidal ideation at times without intent or plan, obsessional rituals which interfere with routine activities, impaired impulse, and persistent paranoid delusions are frequent and severe enough to more nearly approximate total occupational impairment and significant social impairment.  The Board finds that PTSD symptoms are of the frequency, severity, and duration to approximate the schedular criteria for the 100 percent rating.  See 38 C.F.R. § 4.21 (2015) (noting that it is not expected that all cases will show all the findings specified); see also Mauerhan, 
16 Vet. App. at 442 (noting that finding the presence of all, most, or even some, of the enumerated symptoms at a given level was not required).  In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria are met for a 100 percent rating for PTSD for the entire rating period (i.e., from July 28, 2010, forward).  38 C.F.R. §§ 4.3, 4.7.

Because the Veteran is in receipt of the maximum schedular rating of 100 percent, which recognizes total occupational and social impairment, there is no additional impairment possible that is not recognized by the schedular rating criteria.  As there is no higher schedular or extraschedular rating legally possible, the extraschedular rating provisions at 38 C.F.R. § 3.321(b)(1) (2015), which are only for application when the schedular rating is "less than total," are not potentially applicable in this case.  Further, all the Veteran's PTSD symptoms are either explicitly part of the schedular rating criteria under the General Formula for Rating Mental Disorders at 38 C.F.R. § 4.130, are analogous to the schedular rating criteria (see 38 C.F.R. 
§§ 4.20, 4.21), or are "like or similar to" the schedular rating criteria (see Mauerhan at 442-43).  The schedular rating criteria, DC 9411, specifically provide for disability ratings based on a combination of history and clinical findings.  The Veteran's total occupational and social impairment is specifically included in the rating schedule, as the assigned 100 percent schedular disability rating specifically rates based on the degree of occupational and social impairment, including due to specific symptomatology.  The GAF scores indicated in the DSM-IV, which reflect overall degree of occupational and social impairment due to psychiatric disorders or overall severity of symptoms, and which the Board weighed and considered in this case, are part of the schedular rating criteria (which incorporate the DSM-IV criteria).  38 C.F.R. § 4.125 (2015).

Initial Rating Analysis for Shrapnel Wound Residuals of the Right Foot

For the entire rating period (i.e., from July 28, 2010), the shrapnel wound residuals of the right foot (right foot disability) have been rated at 0 percent (i.e., noncompensable) pursuant to 38 C.F.R. § 4.71a, DC 5284 for other foot injuries; however, because the right foot disability is manifested by a retained metallic foreign body medial to the first metatarsal due to shrapnel injury during service, , the Board finds that the right foot disability is more analogous to impairment of Muscle Group X, which encompasses movements of the forefoot and toes and propulsion thrust in walking and involves the intrinsic muscles of the foot.  In consideration thereof, the Board finds that the right foot disability is more appropriately rated under DC 5310 for impairment of Muscle Group X.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  It is permissible to switch Diagnostic Codes to reflect more accurately a claimant's current symptoms.  See also Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the Diagnostic Code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).  Disabilities resulting from muscle injuries to Muscle Groups X are classified as slight, moderate, moderately severe, or severe, and are rated as noncompensable (0 percent), 10 percent, 20 percent, and 30 percent, respectively.  38 C.F.R. §§ 4.56(d), 4.73, DC 5310 (2015).

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the right foot disability picture more closely approximates moderate impairment of Muscle Group X so that the criteria for a 10 percent rating are met for the entire initial rating period.  Service treatment records document treatment of shrapnel injuries to the right shoulder and right posterior thigh during service; however, there is no specific mention of shrapnel injury or treatment for the right foot.  At the October 2010 VA examination, the Veteran reported that he has received no post-service treatment for the right foot disability and denied symptoms of pain, swelling, head, redness, stiffness, fatigability, weakness, lack of endurance, or any other symptoms for the right foot.  He also reported no limitation to walking or standing and no significant effects to occupation or daily activities due to the right foot disability.  Nonetheless, x-ray of the right foot demonstrated a very small metallic foreign body of 5 millimeters medial to the first metatarsal.  Under 38 C.F.R. § 4.56(d)(1), one of the objective findings for finding that a muscle injury is slight is that there is no objective evidence of metallic fragments retained in the muscle tissue; therefore, even though the evidence shows no loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue, the presence of a metallic fragment retained in muscle tissue indicates that right foot impairment is more than slight.  Considered together with the mild hallux deformity with bunion formation of the first digit, which also affects the area of the right great toe, the evidence shows that the right foot disability approximates moderate impairment of Muscle Group X.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (holding that when a claimant has both service-connected and non-service-connected disabilities, the Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability).   In consideration thereof, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for a 10 percent rating under DC 5310 are met for the entire rating period.  38 C.F.R. §§ 4.3, 4.7.

A rating in excess of 10 percent under DC 5310 for the right foot disability is not warranted.  During service, there was no through and through or deep penetrating wound by a small high velocity missile, or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  The evidence also shows no hospitalization for a prolonged period due to the right foot SFW during service, and no complaints of symptoms of muscle disability involving the right foot during or since service.  The evidence shows no inability to keep up with work requirements due to the right foot disability, and there are no entrance and exit scars, no indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscle compared with the sound side, and tests of strength and endurance compared with the sound side demonstrate no evidence of impairment.  For these reasons, no moderately severe impairment of Muscle Group X has been demonstrated; therefore, a rating in excess of 10 percent is not warranted for any period.

The weight of the evidence is against finding that the criteria in excess of 10 percent rating under DC 5280 for unilateral hallux valgus for the right foot disability are approximated for any period.  As noted above, there is evidence of a mild hallux deformity with bunion formation of the first digit.  A bunion is an abnormal prominence of the inner aspect of the first metatarsal head, accompanied by bursal formation and resulting in a lateral or valgus displacement of the great toe.  See Dorland's Illustrated Medical Dictionary 261 (30th ed. 2003).  Under DC 5280, a maximum 10 percent rating is warranted for unilateral hallux valgus when the condition is severe and disabling to a degree equivalent to amputation of the great toe, or when there has been operation with resection of the metatarsal head.  In this case, the evidence neither shows that the bunion deformity nor the valgus deformity was severe and disabling to a degree equivalent to amputation of the great toe, or that there was operation with resection of the metatarsal head; therefore, a rating in excess of 10 percent, to include a separate rating, is not warranted under DC 5280 for the right foot disability for any period.  

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the criteria for a rating in excess of 10 percent under DC 5284 for the right foot disability are met or approximated for any period.  Under DC 5284, a 20 percent rating is warranted for a moderately severe foot injury.  A 30 percent rating is warranted for a severe foot injury.  A 40 percent rating may be assigned if there is actual loss of use of the foot.  38 C.F.R. 
§ 4.71a, DC 5284.  Throughout the rating period, the right foot disability was manifested by a very small metallic foreign body medial to the first metatarsal of 5 millimeters in size and mild hallux deformity with bunion formation of the first digit.  In resolving reasonable doubt in the Veteran's favor, the 10 percent rating was awarded under DC 5310 based on a small metallic fragment retained in muscle tissue medial to the right great toe and a mild hallux deformity with bunion formation at the first digit.  The disability picture associated with the right disability does not amount to more than a "moderate" foot injury; therefore, the assignment of a compensable rating under DC 5284 is not warranted.  

A rating in excess of 10 percent is not warranted under any other potentially applicable rating criteria pertaining to symptoms and functional impairment for the foot.  Because there has been no bilateral weak foot, acquired claw foot, metatarsalgia, hallux rigidus, malunion or nonunion of the tarsal or metatarsal bones, or amputation of any toe or hammertoe, the DCs 5170-5173 (for toe amputation), DC 5277 (for weak foot, bilateral), DC 5278 (for claw foot), DC 
5279 (for metatarsalgia, anterior (Morton's disease) unilateral or bilateral), DC 5281 (for hallux rigidus, unilateral, severe), DC 5282 (for hammertoe), and DC 5283 (for tarsal or metatarsal bones, malunion of, or nonunion of) are not applicable.  See 38 C.F.R. § 4.71a.  In consideration thereof, the Board finds that a rating in excess of 10 percent is not warranted under DCs 5170-5173, 5277-5279, 5281-5283 for any period.  38 C.F.R. §§ 4.3, 4.7.

Initial Rating Analysis for SFW residuals of the Right Posterior Thigh

For the entire initial rating period (i.e., from May 1, 1969), the SFW residuals of the right posterior thigh (right thigh disability) has been rated at 10 percent pursuant to 38 C.F.R. § 4.73, DC 5313 (Muscle Group XIII).  Muscle Group XIII encompasses muscles arising from the posterior thigh group and hamstring complex of 2-joint muscles.  The functions of these muscles include extension of the hip and flexion of the knee, outward and inward rotation of the flexed knee, acting with rectus femoris and sartorius synchronizing simultaneous flexion of the hip and knee and extension of hip and knee by belt-over-pulley action at knee joint.  

Under DC 5313, a noncompensable rating is warranted if impairment of Muscle Group XIII is slight; a 10 percent rating is warranted if impairment of this muscle group is moderate; a 30 percent rating is warranted if impairment of this muscle group is moderately severe; and a maximum rating of 40 percent is warranted if there is severe impairment.  38 C.F.R. § 4.73, DC 5313.  

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence shows no more than moderate impairment of Muscle Group XIII so that the criteria for a rating in excess of 10 percent are not met or approximated for any period.  During service, the Veteran sustained a shell fragment wound to the right posterior thigh, which was treated by cleaning and debriding with hydrogen peroxide, antibiotics, and eight stitches.  See May 1968 to August 1968 service treatment record entries.  Throughout the rating period, the evidence shows a right thigh disability manifested by occasional dull ache, painful cramps including after prolonged maximum contraction of the right posterior thigh muscles under load, metallic foreign body measuring up to nine millimeters in the medial to distal femur, with good muscle tone and strength, no loss of and no neurological deficit in the right lower extremity.  Because the right thigh disability was manifested by no more than moderate impairment of Muscle Group XIII, a rating in excess of 10 percent under DC 5313 is not warranted for any period.  
38 C.F.R. §§ 4.56, 4.73.  

Initial Rating Analysis for Residuals of SFW residuals of the Right Shoulder

For the entire initial rating period (i.e., from May 1, 1969), the SFW residuals of the right shoulder (right shoulder disability) has been rated at 0 percent pursuant to 
38 C.F.R. § 4.73, DC 5301 (Muscle Group I).  Muscle Group I encompasses the muscles arising from the extrinsic muscles of the shoulder girdle.  The functions of these muscles include upward rotation of the scapula and elevation of the arm above shoulder level.  As the Veteran is right-hand dominant, the right arm is properly considered the dominant (i.e., major) extremity under DC 5301. 

Under DC 5301 (for the dominant arm), a noncompensable rating is warranted if impairment of Muscle Group I is slight; a 10 percent rating is warranted if impairment of this muscle group is moderate; a 30 percent rating is warranted if impairment of this muscle group is moderately severe; and a maximum rating of 
40 percent is warranted if there is severe impairment.  38 C.F.R. § 4.73, DC 5301.  

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence shows no more than slight impairment of Muscle Group I so that the criteria for a rating in excess of 0 percent are not met or approximated for any period.  During service, the Veteran sustained a small, superficial SFW to the right shoulder with no artery or nerve involvement, which was treated with soaks and two stitches over a period of approximately two months before he returned to duty.  See July 1968 to August 1968 service treatment record entries.  Throughout the rating period, the evidence shows a right shoulder disability manifested by occasional ache in the right shoulder with no limitation of motion, instability, dislocation, strength, neurovascular involvement, or loss of deep fascia, no loss of muscle substance or function, and no functional impairment.  Because the right shoulder disability was manifested by no more than slight impairment of Muscle Group I, a compensable rating under DC 5301 is not warranted for any period.  
38 C.F.R. §§ 4.56, 4.73.  

Extraschedular Referral Analysis

The Board has considered whether the initial rating appeals warrant referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

The Board does not find any functional impairment or symptoms that are not already encompassed by the 10 percent schedular rating for the right foot disability under DC 5310, the 0 percent schedular rating for the right shoulder disability under DC 5301, and the 10 percent schedular rating for the right thigh disability under DC 5313.  The schedular rating criteria, DCs 5301, 5310, and 5313, specifically provide for ratings based on the average impairment of earning capacity resulting from slight, moderate, moderately severe, and severe impairment involving Muscle Group I and Muscle Group XIII, without limitation of the symptoms or functional impairment that may be considered.  

Throughout the rating period, the a right foot disability manifested by a very small metallic foreign body medial to the first metatarsal of 5 millimeters in size, and mild hallux deformity with bunion formation of the first digit with no other symptoms or functional impairment.  The right shoulder disability was manifested by occasional ache in the right shoulder with no limitation of motion, instability, dislocation, strength, neurovascular involvement, or loss of deep fascia, no loss of muscle substance or function, and no functional impairment.  The right thigh disability was manifested by occasional dull ache, painful cramps including after prolonged maximum contraction of the right posterior thigh muscles under load, metallic foreign body measuring up to nine millimeters in the medial to distal femur, with good muscle tone and strength, no loss of and no neurological deficit in the right lower extremity.  

The symptoms and functional impairment associated with the Muscle Group I, Muscle Group X, and Muscle Group XIII disabilities were considered when assigning the 10 percent rating under DC 5310 for the right foot disability, the 0 percent rating under DC 5301 for the right shoulder disability, and the 10 percent rating under DC 5313 for the right thigh disability.  Thus, the Board finds that the symptomatology and impairment caused by the Veteran's right foot disability, right shoulder disability, and right posterior thigh disability, throughout the appeal period, are contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when there is "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

Entirely independent of the analysis above, the Board notes that, in this particular Veteran's case, because he is already rated 100 percent disabled for a psychiatric disability, the actual assignment of an extraschedular rating for the service-connected right foot, right shoulder, and/or right thigh disabilities under 38 C.F.R. 
§ 3.321(b), were it to be granted following a referral, would constitute prohibited pyramiding under 38 C.F.R. § 4.14 (2015) (directing that "evaluation of the same disability under various diagnoses is to be avoided").  If an extraschedular rating was actually to be assigned, this would result in rating the same "disability" - the actual occupational or work impairment caused by each of the diagnosed and service-connected disabilities - under both the schedular psychiatric rating criteria ("total occupational . . . impairment") and the extraschedular criteria at 3.321(b) ("marked interference with employment").  The 100 percent schedular rating for the service-connected PTSD, under 38 C.F.R. § 4.130, DC 9411, is necessarily and explicitly based on an adjudicative finding of "total occupational and social impairment" to get the 100 percent rating; therefore, any recognition of additional extraschedular rating for the same or lesser included "marked interference with employment" would necessarily involve prohibited pyramiding, that is, would result in a grant of both a 100 percent schedular disability rating (under 38 C.F.R. § 4.130 ) for "total occupational impairment" and an "extraschedular" rating (under 
38 C.F.R. § 3.321(b)) for the same "marked interference with employment."  See also Esteban, 6 Vet. App. at 262 (recognizing that separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition).

TDIU Analysis

A TDIU may be assigned "where the schedular rating is less than total" (emphasis added) when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. 
 § 3.340(a)(1) (2015). Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent rating. 
38 C.F.R. § 3.340(a)(2) (2015).

Because a 100 percent schedular rating for PTSD for the entire initial rating period from July 28, 2010, forward, is now granted, there remains no rating period where the schedular rating is "less than total," as required for a TDIU.  See 38 C.F.R. 
§ 4.16(a).  For this reason, the issue of entitlement to a TDIU at any time during the TDIU rating period (i.e., from July 28, 2010, forward) is now rendered moot.  The question of whether the Veteran is entitled to an award of TDIU is rendered moot by the grant of a 100 percent ("total") schedular rating for PTSD, leaving no question of law or fact to decide regarding the TDIU issue.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 4.14, 4.16. 

The Board notes that a TDIU claim can be granted despite the existence of a schedular total rating for the purpose of establishing entitlement to SMC under 
38 U.S.C.A. §1114(s).  In Bradley v. Peake, 22 Vet. App. 280 (2008), the Court held that 38 U.S.C.A. § 1114(s) does not limit "a service-connected disability rated as total" to only a schedular rating of 100%, and 38 C.F.R. § 3.350(i) permits a TDIU rating based on a single disability to satisfy the statutory requirement of a total rating.  When a Veteran is awarded TDIU based on a single disability and receives schedular disability ratings for other conditions, SMC based on the statutory housebound criteria may be awarded so long as the same disability is not counted twice, i.e., as a basis for TDIU and as a separate disability rated 60 percent or more disabling.  See 75 Fed. Reg. 11,229, 11,230, Summary of Precedent Opinions of the VA General Counsel (March 10, 2010) (withdrawing VAOPGCPREC 6-1999 in light of Bradley, 22 Vet. App. at 280).  Later, in Buie v. Shinseki, 24 Vet. App. 242 (2010), the Court held that VA was required to assess all of the claimant's disabilities to determine whether entitlement to SMC under 38 U.S.C.A. § 1114(s) is established whenever a veteran with a total disability rating is subsequently awarded service connection for any additional disability or disabilities even in the absence of an express claim for SMC.  

As distinguished from the facts in Bradley and Buie, the contention during the course of this appeal was that the Veteran's service-connected PTSD alone rendered him unemployable.  The 100 percent schedular rating awarded for the entire rating period specifically contemplates total unemployability (i.e., total occupational impairment) due to PTSD.  Aside from PTSD (now rated at 100 percent from July 28, 2010, forward), service connection is in effect for residuals of a SFW, right posterior thigh, rated at 10 percent; tinnitus, rated at 10 percent; residuals of a SFW, right shoulder, rated at 0 percent; hookworm with associated gastrointestinal complaints, rated at 0 percent; and shrapnel wound, right foot, rated at 10 percent.  The combined rating for the service-connected disabilities other than PTSD is less than 60 percent.  The Veteran has not been awarded service connection for any other disabilities (i.e., service connection was denied for right shoulder arthritis and right thigh/femur arthritis).  The Veteran has not contended, and the evidence does not otherwise show, that any service-connected disability other than PTSD, either alone or in combination with the other service-connected disabilities, is of such a severity so as to preclude substantially gainful employment.  


ORDER

Service connection for right shoulder arthritis, to include as due to shrapnel wound to the right shoulder, is denied.

Service connection for right thigh/femur arthritis, to include as due to shrapnel wound to the right thigh, is denied.

An initial rating of 100 percent for PTSD, for the entire rating period from July 28, 2010, forward, is granted.  

An initial disability of 10 percent, and no higher, for residuals of a shrapnel wound to the right foot for the entire rating period is granted.

An initial disability rating in excess of 10 percent for SFW residuals of the right posterior thigh for the entire rating period is denied.

An initial disability rating in excess of 0 percent for SFW residuals of the right shoulder for the entire rating period is denied.  

The appeal on the issue of a TDIU having been rendered moot, is dismissed.


REMAND

Issuance of SOC on Issue of Increased Rating for Hookworm Residuals

In the June 2011 rating decision, the RO, in pertinent part, denied an increased rating in excess of 0 percent for hookworm residuals with associated gastrointestinal complaints.

In August 2011, the Veteran filed a Notice of Disagreement (NOD) with respect to the denial of an increased rating in excess of 0 percent for the hookworm residuals with associated gastrointestinal complaints.   

The August 2011 NOD was received by the AOJ within the one-year appeal period, and was, therefore, timely.  38 U.S.C.A. § 7105.  Where a SOC has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board for issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that Board should remand for issuance of SOC when NOD has been timely filed); 38 U.S.C.A. § 7105(d)(1).  Thereafter, the Veteran must submit a timely substantive appeal in order for the issue to be perfected for appeal to the Board.  38 U.S.C.A. § 7105.

Accordingly, the issue of an increased rating in excess of 0 percent for hookworm residuals with associated gastrointestinal complaints is REMANDED for the following actions:

Provide a SOC for the issue of entitlement to an increased disability rating in excess of 0 percent for hookworm residuals with associated gastrointestinal complaints.

Return the matter to the Board for appellate consideration only if the Veteran files a timely Substantive Appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


